                                                                                                       Reset Form

 1                                     UNITED STATES DIST RICT COURT
 2                                    NORTH ERN DISTRICT OF CALIFORNIA
 3                                     )
     IN REF ACEBOOK , INC. SHAREHOLDER ) Case No: 4:18-cv-0 1792-HSG
 4                                     )
     DERIVATIVE PRIVACY LITIGATION
                                                       ) APPLICATION FOR
 5                                                     ) ADMISSION OF ATTORNEY
                                                       ) PRO HAC VICE
 6
                                                        j(CIVIL LOCAL RULE 11-3)
 7                    )
     ~~~~~~~~~~~~~~~~~)
 8
         I, Nathaniel L Orenstein                  , an active member in good standing of the bar of
 9
      Massachusetts                 , hereby respectfully apply for admission to practice pro hac v ice in the
10   Northern District of California representing: Plaintiff Gloria Strick! in Trust             in the
     above-entitled action. My local co-counsel in this case is Daniel E. B arenbaum                     , an
II   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of Californ ia.
       MY ADDRFSSOF RECORD:                                  LoCAL CO-COUNSEL'S ADDIU'SS OF RECORD :
13         BERMAN T ABACCO                                       BERMAN T ABACCO
           One Liberty Square                                    44 Montgomery St., Suite 650
14
       M Y TELEPHONE # OF RECORD :                           LoCAL CO-COUNSEL' S TELEPHONE # OF RECORD:
15          617 542-8300
       MY EMAIL A DDRESS OF RECORD:                          LoCAL CO-COUNSEL'S EMAJL A DDRFSS OF RECORD :
16
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Colum bia, as indicated above; my bar number is: 664513
18       A true and correct copy of a certificate of good standing or equivalen t official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          l declare under penalty of perjury t hat t he f oregoing is true and correct .
21
      Dated: October 22, 2018                                               /s/ Nathaniel L Orenstein
22                                                                                 APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY O RDERED THAT the application of Nathaniel L Orenstein                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-coun sel
27   designated in the application will constitute notice to the party.

28   Dated : 10/23/2018
                                                              UNITED STA TES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & OR.DER                                                                    October 2012
EXHIBIT A
